UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEWYORK _ Attorney: THE MARKS LAW FIRM, P.C.

 

LUC BURBON AND ON BEHALF OF ALL OTHER PERSONS SIMILARLY
SITUATED
Plaintiff(s)
Index # 1:21-CV-1678 EK-RER
- against -

Purchased March 29, 2021
NEEDLEPAINT LLC

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEWYORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on April 20, 2021 at 09:00 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT, CIVIL COVER SHEET on NEEDLEPAINT LLC
therein named,

SECRETARY a Foreign LIMITED LIABILITY COMPANY by delivering thereat one true copy to SUE ZOUKY, LEGAL CLERK

OF STATE personally, deponent knew said LIMITED LIABILITY COMPANY so served to be the LIMITED LIABILITY
COMPANY described in said summons as said Defendant and knew said individual to be AUTHORIZED to
accept thereof.

Service upon the N.Y.S. Secretary of State under SECTION 304 OF THE LIMITED LIABILITY COMPANY LAW and tendering the
required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 65 52 130

 

 

 

 

 

 

 

 

 

 

 

   

Swo pril 26, 2021

JOSEPH RALPH J MULLEN VINETTA BREWER Ca

Notary,Publig, State of New York Notary Public, State of New York Notary Public, State of New York STEVEN C. AVERY
No. OTKN61 No. 01MU6238632 No. 01BR4949206

Qualified In NewYork County Qualified in Queens County Qualified in Bronx County

Commission Expiles November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 762758

UN PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEWYORK _ Attorney: THE MARKS LAW FIRM, P.C.

 

LUC BURBON AND ON BEHALF OF ALL OTHER PERSONS SIMILARLY
SITUATED

Plaintiff(s)

Index # 1:21-CV-1678 EK-RER
- against -

Purchased March 29, 2021
NEEDLEPAINT LLC

Defendant(s) fail Date April 26, 2021

AFFIDAVIT OF MAILING

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on April 26, 2021 at a regular depository maintained by the United States Post Office deponent mailed a copy of the
SUMMONS IN A CIVIL ACTION AND COMPLAINT, CIVIL COVER SHEET to NEEDLEPAINT LLC at

C/O SETH BERMAN
885 S PENNSYLVANIA STREET
DENVER, CO

Copy was mailed REGISTERED MAIL-RETURN RECEIPT REQUESTED, RECEIPT #RA604889835US and was marked
personal & confidential and not indicating on the outside thereof, by return address or otherwise that said notice is from an
attorney or concerns an action against the person to be served.

Also mailed a notice that the N. Y. Secretary of State was served with the legal documents herein described
and tendered the statutory fee.

Sworn to me on: April 26, 2021

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York CHRISTOPHER J. KLEIN
No. 01KN6178241 No. 01MU6238632 No. 01BR4949206 : 5

Qualified In New York County Qualified in Queens County Qualified in Bronx County License #: 1188546
Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice # 762758

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
fe

Registered No.

RASUSSEFSS5US

Date Stamp

 

PostageS .. .. Extra Services & Fees
#1260 (continued)

 

Extra Services & Fees (Signature Confirmation
#45 or.
CiRegistered Mail $& L

  

  

none
A ke

a4

 

 
  

 

   

ee

 

3 : CSignature Confirmation
@q_ |(JReturn Receipt i

82 (hardcopy) $ $5 Ee iia Delivery

= © |CiReturn Receipt Ef: , TH!

° 3 (electronic) § ‘(Total Posiage & Fees
BS |ORestricted Delivery $ $ 416.7%

of Dred htt

r Received by

Customer Must Declare
Full Value gry nh

 

  

“is vo
Domestic Insurance up to-$50,000
is included based tipon the
declared value. Intemational

 

 

 

    

 

 

 

 

 

 

 

 

3 / | Indemnity is limited. (See Reverse).

Qa
=. E a —— J
ais 225 BROADWAY, SUITE 440
= eic :
é=3\" NEW YORK, NY 10067
o:4
oo 4 e
88) | Needle aunt LLC
ou 3 7 7 5
3 2 Oo fie “iyetelvan Peer eae

21F' |e." @
° a % ss 2 Ceansut laa iQ Stree =

“| [Dawe Co ore

 

PS Form 3806, Registered Mail Receipt

April 2015, PSN 7530-02-000-9051

Copy 1 - Custom.
(See Information on Revers

For domestic delivery information, visit our website at www.usps.com ”
